Citation Nr: 0730894	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the issues on appeal.  The 
issue of service connection for right cataract extraction and 
lens implant was previously on appeal, but the veteran has 
withdrawn that issue from appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2006.

The issues of service connection for a sleep disorder and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The results of a January 2007 sleep study were associated 
with the file in February 2007, but no supplemental statement 
of the case was issued and no waiver of RO consideration of 
this evidence has been received.  However, as the issue of 
service connection for a sleep disorder is addressed in the 
REMAND portion of the decision below, this matter will be 
addressed fully there. 


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have tinnitus. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have  
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

However, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply an "adverse presumption " 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including  that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).

The veteran contends that he suffers tinnitus as the result 
of exposure to excessive noise as part of his service in the 
Chaplain's Corps in the 2nd Armored Division in Germany.  He 
testified that the Chaplain's office was out in the field 
with the artillery and the heavy equipment at all times.  He 
added that he was exposed to the noise of the firing of a 16-
inch battleship cannon that had been removed from its ship 
and delivered to his compound as a toy.  He recalled that the 
ground shook when it was fired.  However, after he became 
aware of its noise, he used earplugs when it was fired, and 
the gun was present in his compound for less than a week.  He 
also was exposed to noise of the firing range whenever the 
2nd Armored Division generally was so exposed.  He noted a 
humming noise in his ear after a time in the division.  The 
noise continued to the present.  After service, he had worked 
as a farmer, school bus driver, and inspector for Raytheon, 
and he had no significant noise exposure in these jobs.  See 
Transcript of Hearing, September 2006.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67,  
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The veteran 
is competent to report that he experienced a sensation of 
ringing or humming in his ears and has done so in the present 
case.  It falls on the Board to determine whether this report 
of continuity of symptomatology from the time of service to 
the present is credible and the weight, if any, that should 
be accorded this evidence in adjudicating the claim.  See, 
e.g., Layno v. Brown, supra.

A December 1995 VA audiology note indicates that the veteran 
complained of longstanding bilateral hearing loss but gave a 
negative history for chronic tinnitus.

A VA hearing screening for research purposes in August 2002 
did not disclose a finding of tinnitus even though the form 
for that screening has a space for describing tinnitus.

The examining physician at a May 2003 VA examination noted 
that while the veteran reported noise exposure in service 
without ear protection and denied other excessive noise 
exposure, he also denied tinnitus.  No tinnitus was 
diagnosed. 

A private audiology report dated in July 2003 but regarding a 
hearing evaluation in 1997 failed to disclose a complaint or 
diagnosis of tinnitus.

While the veteran testified that he has experienced tinnitus 
since service, this report is not considered credible in 
light of the entire record.  There is no contemporaneously 
recorded documentation of a complaint of tinnitus that would 
corroborate the veteran's claim of experiencing tinnitus 
since service.  The limited available VA and private medical 
records, dated from 1995 through 2003, are negative for any 
history, complaints or findings of tinnitus.  Of note, these 
include audiology examinations and examinations where the 
veteran had opportunity to report tinnitus, but did not.  In 
fact, he specifically denied experiencing tinnitus at the 
2003 VA examination.  Hence, it is concluded that the 
veteran's testimony regarding the continuity of 
symptomatology of tinnitus is not credible and is not 
afforded any probabtive value.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
tinnitus must be denied.  See 38 U.S.C.A §§ 1110, 5107 (West 
2002).  The Board stresses that it has given heightened 
consideration to the benefit of the doubt rule because the 
service medical records are missing.  However, the evidence 
contained in the medical records against the existence of 
tinnitus since service contradicts the veteran's testimony on 
this point.  Thus, the preponderance of the evidence is 
against a finding that any current tinnitus is related to 
service.  Id.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio  
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter to the veteran dated in October 2002 essentially 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  In pertinent part, the letter advised 
the veteran that VA needed medical evidence of current 
tinnitus and a relationship between that tinnitus and 
service.  

As the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice on these 
points is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file.  
All records identified by the veteran have been obtained, to 
the extent possible.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
noted, VA audiological examination was afforded to the 
veteran in May 2003.  The VA examination in this case is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).   


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

As noted above, service medical records are missing and 
presumed destroyed.  The veteran has testified as to 
significant noise exposure in service and none thereafter.  
VA examination in May 2003 did not disclose an opinion on 
etiology of bilateral hearing loss.  A private audiology 
report dated in July 2003 but pertaining to an audiometry in 
1997 indicates that the configuration seen on the veteran's 
audiometry was often seen with noise exposure, and that the 
veteran reported a history of significant noise exposure in 
the military.  Under these circumstances, the Board 
determines that a VA examination to determine the etiology of 
hearing loss is warranted.  See 38 C.F.R. § 3.159(c)(4)(C).

Regarding the claim for service connection for a sleep 
disorder, it is noted that following the veteran's hearing 
before the undersigned in September 2006, the record was held 
open for 60 days to permit the results of a sleep study to be 
associated with the claims file and the issuance of a 
supplemental statement of the case (SSOC).  The results of 
the January 2007 sleep study were thereafter associated with 
the file, but no SSOC was issued and no waiver of RO 
consideration of this evidence has been received.  As such, 
the veteran is entitled to initial review of this evidence by 
the RO.  See Bernard v. Brown, 4 Vet App 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss and a sleep disorder since 
January 2007.  After securing any 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of any hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  A complete history for 
noise exposure should be obtained.  For 
any hearing loss found to be present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is related to the  veteran's military 
service.   

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
giving consideration to all the evidence 
received since the statement of the case.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


